Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 6,211,493 to Bouman in view of US PGPub. 2009/0294430 to Andrade.
	Referring to Figures 1 & 2, and 4:28-67 (“column:lines”), Bouman discloses, as recited in claim 1, a snow melting mat assembly 12 comprising  a “controller [18, with] a microprocessor [20] and a receiver [22], a cable... extending from the controller [18]; a first mat [30]... comprising rubber... a first heating element [32] embedded in the... mat [30]... and programming code positioned on an electronic device of a user... for wirelessly communicating with the microprocessor via the receiver for... actuating the first heating element [32] for melting snow.” The recited “code positioned on an electronic device of a user... for signally the microprocessor for actuating the first heating element” is met by the “activation... codes” transmitted by the remote control unit 16 of Bouman (4:64-67); and either the control circuit 20 of Bouman inherently comprises the recited microprocessor, since they have long been conventional in small programmable circuits, or it would have been obvious for just this reason.
	While Bouman employs an electric plug to couple the controller to a source of current, and the claim requires “a [full] power cord... for coupling the controller [18] to a source of... current,” this does not patentably distinguish the claim from the prior art. It would have been obvious to use a cord to allow placement of the controller elsewhere than at the outlet supplying the power, for better reception, and/or more convenient access to the control switch 78.
	As recited in claim 2, the mat of Bouman is rectangular (Fig. 1).

	As in claims 4 and 9, the heating element 32 of Bouman extends “loopedly.”
	Claim 5 differs from Bouman in calling for a “further... remote control.” Andrade discloses, at Fig. 3 and ¶ [0026], programmable remote control of a snow melting mat by a cell phone. It would have been obvious to utilize an additional, call phone remote controller to that of Bouman, to allow operation of the mat from remote locations; in which case we would identify the cell phone controller with the recited user’s “electronic device,” and the remote control 16 of Bouman with the remote control recited here.
	As in claim 6, Bouman discloses “a switch [78] coupled to the controller [18]” (4:67 – 5:5).
	Claim 7 differs from Bouman in calling for a timer for time-limiting activation of the heater. Andrade disclose a timer for time-limiting activation of the heater (¶ [0026]). It would have been obvious to include a timer in the control means of Bouman to enable the device to automatically deactivate after an activation interval sufficient to melt the offending ice or snow. 
	As in claim 8 Bouman discloses “a pair of first connectors... extending from [a] first mat proximate... a second corner and a third corner” (Fig. 1, the two protruding dovetail connector parts near two mat corners at the near end of mat 12), “a second mat...[with] a second heating element..; and a pair of second connectors [corresponding to dovetails at the far end of mat 12]... complementary to the first connectors... positioned for... coupling to a respective first connector such that the second heating element is operationally coupled to the controller through the first heating element,” 
	Hence Bouman and Andrade have been shown to disclose or suggest all of the limitations of independent claim 10, which incorporates all of the limitations considered above.
	
	Applicant is urged, if a response to this Office action is contemplated, to review the prior art cited but not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571) 272-4786.  The examiner can normally be reached M-F, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/26/21